DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 05/19/2020, are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/29/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a method, and claim 9 is a machine, and claim 17 is drawn to a machine.  These are method and machine, which are statutory categories of invention. Thus, claim(s) fall(s) in two of the four statutory categories of invention.
	Step 2A Prong One: Yes
claim(s) 1, 9, and 17 substantially recites the limitations: 
	Claims 1 language: “A method for inventory management utilizing radio-frequency identification (RFID) technology comprising: detecting, tag at a first location; generating a value of an inventory count based on the first signal; detecting a second signal from the  tag at a second location; updating, v the value of the inventory count based on the second signal; comparing the updated value to a threshold value, and determining when the updated value meets the threshold; and sendinga notification of a task.”
	In addition claim 9 recites “ for inventory management utilizing radio-frequency identification (RFID) technology, comprising: detect a first signal from an ) tag at a first location; generate a value of an inventory count based on the first signal; detect a second signal from the  tag at a second location; update the value of the inventory count based on the second signal; compare the updated value to a threshold value, and determining when the updated value meets the threshold; and send a notification of a task.”
	In addition claim 17 recites “ detect a first signal from an  tag at a first location; generate a value of an inventory count based on the first signal; detect a second signal from the  tag at a second location; update the value of the inventory count based on the second signal; compare the updated value to a threshold value, and determining when the updated value meets the threshold; and send a notification of a task .”
	
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
	The limitations of claim 1 above recite concepts of inventory count, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). The claim language has a BRI that requires the information received from a tag to be count as inventory, and send a task to an employee to move inventory, restock, etc. after comparing the inventory value to threshold value. Therefore, the claim language does fall into the grouping of Certain Methods of Organizing Human Activity.
In addition, claims 9 and 17 are a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-20 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 9, and 17 recites the additional element: 
Claims 1 and 9: “an antenna of a second RFID reader”;
Claims 1, 9, and 17: “EPC tag”;
Claim 1: “processor”;
Claim 9: “a memory configured to store instructions; and a processor communicatively coupled with the memory, the processor configured to:”
Claims 1, 9 and 17: “mobile device”;
Claim 17: “A non-transitory computer-readable storage medium containing executable computer program code, the code comprising instructions configured to cause a computing device to”;
The additional elements above represent mere data gathering (e.g., first and second signal) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to compare inventory with a threshold and send a task to a mobile device. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the received first and second signal from an EPC tag are recited at a high level of generality and amounts to mere data gathering, specifically because the first and second signal is use to gather inventory information. In addition, the recitation of the updating the inventory count based on a second location is also recited at high level of generality, specifically because it is just updating inventory that was found as available. Further, regarding the comparison with threshold and a notification task send to a mobile device is also recited at high level of generality, specifically because it is just comparing inventory value to a value that will trigger a task to be assigned to a person (restock or relocate, etc). Therefore, the additional elements 
Claims 9 and 17 are a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 8, and 15 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry.
In addition, regarding the additional elements “an antenna of a second RFID reader” and EPC tag, Examiner takes official noticed that is old and well known in the art that RFID reader and EPC tag is used to collect inventory information on a retail environment.
 found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
claims 2-8, 10-16, 18-20 do not add “significantly more” to the eligibility of claims 1, 9, 17 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-5, 7, 9-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh et al. (US 20140279294 A1, hereinafter Field-Darragh et al.), in view of BADUGE et al. (US 20180181906 A1, hereinafter BADUGE).
	
	Regarding claims 1, 9 and 17, Field-Darragh discloses:
 	A method for inventory management utilizing radio-frequency identification (RFID) technology comprising: Abstract and figure 1;
		detecting, via an antenna of a first RFID reader, a first signal from an electronic product code (EPC) tag at a first location; ¶263 – scan an item tag; if tag is not known, item is register; ¶187 – RFID;
		generating, via a processor, a value of an inventory count based on the first signal; ¶263 – A count of the number of tags (and hence items) present in any location and at any given time or time frequency may be captured. Further, the count may also include, but is not limited to: (1) total count; Also, a record of the totality of tag provided information may be captured for any location and at any given time or time frequency.
		detecting, via an antenna of a second RFID reader, a second signal from the EPC tag at a second location; ¶269 - at block 1102, in one embodiment, the tag for an item and associated information is read and stored; ¶274 – an item having a tag that is located in a dressing room longer than a predetermined period of time may result in an employee being dispatched to retrieve the item and place it back on the sales floor of the retail store. ¶187 – RFID;
		updating, via the processor, the value of the inventory count based on the second signal; ¶275 – block 1112, where availability information regarding the item may be updated; further see ¶¶263-264; 
		sending, via a processor, a notification of a task to a mobile device.  ¶276- an optimized or suggested path is generated for the picker to locate and obtain an item having a tag that is believed likely to be satisfactory for fulfilling the request. The path may be optimized based at least in part on location information and a fulfillment confidence score associated with a previously read tag for an item that is located in the retail store;
	Field-Darragh discloses ¶275 - Item availability is updated, further on ¶¶263-264 discloses inventory update and count, and how tags are monitor so inventory is update; however does not specifically disclose “comparing, via the processor, the updated value to a threshold value, and”;  BADUGE discloses ¶153 - the detecting system 100 may send an alert indicating low number of the products to the deliverer 200 with different criteria. For instance, when the bottle number information regarding the low priority products (e.g. brand (B)) is less than a first threshold, the detecting system 100 sends alert to the deliverer 200. In contrast, when the bottle number information regarding the high priority products (e.g. brand (C) or (D) is less than a second threshold, the detecting system 100 sends alert to the deliverer 200. Further the second threshold is less than the first threshold;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Field-Darragh to include the above limitations as taught by BADUGE, in order to maintain sales opportunities, (see: BADUGE, ¶54).
	Regarding claims 2-3, 10-11, and 18-19, Field-Darragh discloses:
	wherein updating the value of the inventory count is based upon a product comprising the EPC tag from the second location.   (¶269-275) the scanned item tag was picked in addressing room to place back on the sales floor, and (¶274) availability was updated, and (¶73) an availability is considered unavailable while the item ag is located in the dressing room; (¶187) RFD;
	Although Field-Darragh discloses (¶269-275) the scanned item tag was picked in addressing room to place back on the sales floor, and (¶274) availability was updated, and (¶73) an availability is considered unavailable while the item tag is located in the dressing room; it does not disclose “being removed from the second location….wherein the inventory count value is reduced by one”. Since find inventorying in areas of a store is a key factor in the success of retailer business in order to perform inventory, the practice taught by Field-Darragh would be able to be applicable for an item tag removed from sale floor and add to the dressing room equal inventory unavailable/ reduced and an item tag add to sale floor and removed to the dressing room equal inventory available/ added in order to improve inventory management functions, services and more efficient operations as taught by Field-Darragh on para. 17.
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to incorporate into the teach of Field-Darragh the item tag to be removed from sale floor and updated as unavailable/ reduced, since there are a finite number [(1) an item tag removed from sale floor and add to the dressing room equal inventory unavailable/ reduced and (2) an item tag add to sale floor and removed to the dressing room equal inventory available/ added] of identified, predictable potential solutions (i.e. update inventory) to the recognized need (inventory management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claims 4-5, 12-13, and 20, Field-Darragh discloses:
	wherein updating the value of the inventory count is based upon a product comprising the EPC tag to the second location.  (¶269-275) the scanned item tag was picked in addressing room to place back on the sales floor, and (¶274) availability was updated, and (¶73) an availability is considered unavailable while the item ag is located in the dressing room; (¶187) RFD;
	Although Field-Darragh discloses (¶269-279) the scanned item tag was picked in addressing room to place back on the sales floor, and (¶274) availability was updated, and (¶73) it does not disclose “being added from the second location….wherein the inventory count value is increased by one”. Since find inventorying in areas of a store is a key factor in the success of retailer business in order to perform inventory, the practice taught by Field-Darragh would be able to be applicable for an item tag removed from sale floor and add to the dressing room equal inventory unavailable/ reduced and an item tag add to sale floor and removed to the dressing room equal inventory available/ added in order to improve inventory management functions, services and more efficient operations as taught by Field-Darragh on para. 17.
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to incorporate into the teach of Field-Darragh an item tag add to sale floor and updated as available/ added, since there are a finite number [(1) an item tag removed from sale floor and add to the dressing room equal inventory unavailable/ reduced and (2) an item tag add to sale floor and removed to the dressing room equal inventory available/ added] of identified, predictable potential solutions (i.e. update inventory) to the recognized need (inventory management) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claims 7 and 15, Field-Darragh discloses: 
	wherein the inventory count is a total number of an item type each comprising a different EPC tag.  ¶263 -  A count of the number of tags (and hence items) present in any location and at any given time or time frequency may be captured. ¶187 – RFID;
	Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh and BADUGE combination as applied to claims 1 and 9 in view of Chan et al. (US 20190057343 A1, hereinafter Chan).
	Regarding claims 6 and 14, Field-Darragh discloses the task as ¶276- an optimized or suggested path is generated for the picker to locate and obtain an item having a tag that is believed likely to be satisfactory for fulfilling the request; also Field-Darragh discloses ¶73 an employee is sent to relocate the item back to the sales floor of a retail store (thereby making it available to fulfill an order or a different order); however does not disclose “wherein the task requires a product comprising a EPC tag to be moved from a [second] location to the first location.”   Chan discloses the smart inventory service provider computing system 130 may suggest that the user relocate the inventory item 120 (e.g., by transmitting a message to be displayed on the user computing device 110 suggesting the user move the inventory item to a storage location or other remote location).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Chan, in order to allow a user to capture and manage inventory items, (see: Chan, ¶2).
	Regarding the limitation “a second EPC tag” and “a third location” a duplication of “an electronic product code (EPC) tag” and “the second location” does not patentably distinguish the claimed invention from the prior art, as it is a mere duplication of parts without production of a new and unexpected result, as in In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP § 2144.04 VI. B, because the EPC tag movement being associated with the second location is the same as having a second EPC tag associated with a third location. 
	Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Field-Darragh and BADUGE combination as applied to claims 1 and 9 in view of SUNDHOLM (US 20180308041 A1).
	Regarding claims 8 and 16, the combination discloses Field-Darragh discloses ¶263 - At the retail store, the tag is scanned by a scanning device and may also be associated with a location in the retail store. [first signal] and ¶269 - at block 1102, in one embodiment, the tag for an item and associated information is read and stored; [second signal];	
	The combination does not specifically disclose wherein the first signal is generated based upon a complete scan of a retail location, and the second signal is generated based upon the second RFID reader on the mobile device or a point of sale system (POS). SUNDHOLM disclose: ¶56 In one embodiment of the invention the POS-system of the store has also information about number of products at the store and when a product is purchased (e.g. at the cashier) the total number of the products at the store is updated. This information of the POS-system can be compared to the number of products at the store determined by the means for reading RFID-tags. If the comparison reveals that the detected number of products from POS system and RFID-tag reading is not the same, a new attempt for determining the number of tags by reading the RFID-tags and/or an alarm can be made
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by SUNDHOLM, in order to provide inventory management, and reduce problem with product status, (see: SUNDHOLM, ¶¶7-8).
Conclusion
can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627         

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627